 

Exhibit 10.1

 

EXECUTION VERSION

 



THIRD Amendment TO

right of first offer agreement

 

This THIRD Amendment TO right of first offer agreement, dated as of December 6,
2019 (this “Amendment”), amends the Right of First Offer Agreement, dated as of
August 31, 2018, and as subsequently amended on February 14, 2019 and August 1,
2019 (the “Agreement”), by and between CLEARWAY ENERGY GROUP LLC, a Delaware
limited liability company (f/k/a Zephyr Renewables LLC) (“Zephyr”), CLEARWAY
ENERGY, INC., a Delaware corporation (f/k/a NRG Yield, Inc.) (“Yield”), and GIP
III Zephyr Acquisition Partners, L.P., a Delaware limited partnership (“Zephyr
Parent”). Zephyr, Zephyr Parent and Yield are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.” Capitalized terms
used herein and not otherwise defined shall have the meaning assigned to such
terms in the Agreement.

 

WHEREAS, the Parties have agreed to amend the Agreement as described herein.

 

NOW THEREFORE, the Parties hereto, intending to be legally bound by this
Amendment, agree as follows:

 

Section 1.01.         Amendments to the Agreement. Section 2.4(a) of the
Agreement is hereby amended by adding the following at the end of the second
sentence thereof:

 

, less (d) the outstanding principal amount of any indebtedness of any Person
acquired by Yield pursuant to the exercise of the Carlsbad Purchase Option
(excluding the aggregate principal amount of the indebtedness under the Credit
Agreement and the Note Purchase Agreement (as each are defined in the Carlsbad
Drop Down PSA)), plus (e) the balance at the time of exercise of the Carlsbad
Purchase Option, assuming straight-line amortization through the date of
maturity of such indebtedness, of all fees, costs and expenses incurred in
connection with the incurrence of any such indebtedness (including, but not
limited to, all upfront bank or placement fees, outside legal fees, independent
engineer fees and insurance consultant fees, but excluding interest), plus (f)
the aggregate amount of all fees and cost reimbursements incurred by GIP III
Zephyr Carlsbad Holdings, LLC pursuant to Article 7 of that certain Master
Services Agreement, dated July 1, 2019, by and between Clearway Energy Operating
LLC and GIP III Zephyr Carlsbad Holdings, LLC.

 

Section 1.02.         Effectiveness of this Amendment. This Amendment is
effective as of the first date set forth above.

 

Section 1.03.         No Other Changes. Except as expressly provided or
contemplated by this Amendment, all of the terms, conditions and provisions of
the Agreement remain unaltered and in full force and effect. The Agreement and
this Amendment shall be read and construed as one agreement.

 



 

 

 

Section 1.04.        Facsimile; Counterparts. Each Party may deliver executed
signature pages to this Amendment by facsimile or electronic transmission to the
other Parties, which facsimile or electronic copy shall be deemed to be an
original executed signature page. This Amendment may be executed in any number
of counterparts, each of which shall be deemed an original and all of which
counterparts together shall constitute one agreement with the same effect as if
the Parties had signed the same signature page.

 

Section 1.05.         Governing Law. Section 5.7 of the Agreement shall apply,
mutatis mutandis, to this Amendment.

 

Section 1.06.         Severability. If any term or provision of this Amendment
is held to be or rendered invalid or unenforceable at any time in any
jurisdiction, such term or provision shall not affect the validity or
enforceability of any other terms or provisions of this Amendment, or the
validity or enforceability of such affected terms or provisions at any other
time or in any other jurisdiction.

 



2

 

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

  CLEARWAY ENERGY GROUP LLC

 

 

  By: /s/ Chad Plotkin



  Name: Chad Plotkin   Title: Chief Financial Officer

 

 

  CLEARWAY ENERGY, INC.

 

 

  By: /s/ Chad Plotkin



  Name: Chad Plotkin   Title: Chief Financial Officer

 

 

  GIP III ZEPHYR ACQUISITION PARTNERS, L.P.

 

  By: Global Infrastructure GP III, L.P., its general partner

 

  By: Global Infrastructure Investors III, LLC, its general partner.

 

 

  By: /s/ Jonathan Bram



  Name: Jonathan Bram   Title: President

 





 

 

